Name: 89/658/EEC: Council Decision of 18 December 1989 concerning the further development of the Handynet system in the context of the Helios programme
 Type: Decision
 Subject Matter: nan
 Date Published: 1989-12-30

 Avis juridique important|31989D065889/658/EEC: Council Decision of 18 December 1989 concerning the further development of the Handynet system in the context of the Helios programme Official Journal L 393 , 30/12/1989 P. 0035 - 0036COUNCIL DECISION of 18 December 1989 concerning the further development of the Handynet system in the context of the Helios programme (89/658/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 128 and 235 thereof, Having regard to Council Decision 88/231/EEC of 18 April 1988 establishing a second Community action programme for disabled people (Helios) (1), and in particular, Article 4 (2) thereof, and point 2 (d) of the Annex thereto, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas the Council, in accordance with point 2 (d) of the Annex to Decision 88/231/EEC will review the Handynet system on the basis of a Commission report and, on the basis of a Commission proposal, will decide on the conditions for continuing the system after that date; Considering the Commission report; Whereas the Commission's consultations with the members of the Advisory Committee (Helios) and the Liaison Group (Helios) set up by Articles 6 and 7 of Decision 88/231/EEC as well as the cooperation with the representatives of users and suppliers of information and with international experts have made it possible to define, in the light of studies and the experience of existing data bases in certain Member States, the general design of the Handynet system; Whereas, during the initial phase relating to the coordination and further development of the Handynet system (May 1988 to end of 1989), the Commission has, in accordance with the Helios programme, applied priority to the further development and updating of Handyaids as the first module of the Handynet system; Whereas the first module of the Handynet system could have implications on the social level by making a contribution towards improving the conditions for the integration of the disabled, since technical aids constitute an indispensable factor in the training and vocational rehabilitation, employment, education, and autonomous living of persons in this category, in particular from the point of view of their mobility, and their return home; Whereas, on the economic level, information plays an important role in the development and coherence of the European economy as a whole; whereas this first module of the Handynet system is likely to ensure transparency in a specific sector of the European market and will probably have beneficial effects for the disabled in terms of quality and price of products by stimulating consumption, production and competition, thus giving rise to economies of scale at the level of both production and distribution; whereas the effects of the transparency of the Community market will also serve the interests of those in charge of social policy who, at national, regional or local level, assume a considerable part of the burden of financing technical aids; Whereas, with a view to ensuring efficiency, the fields of the Handynet system to be implemented by way of priority in the years 1990 and 1991 should be defined; whereas the first step therefore should be the finalization and entry into operation of the Handyaids module during first half of 1990; Whereas the amount necessary for carrying out the priority activities provided for under the Handynet system in the years 1990 and 1991 is comprised in the amount estimated necessary for the activities of the Helios programme as a whole, HAS DECIDED AS FOLLOWS: Article 1 The European Community computerized information system on disability questions, known as Handynet shall be continued in consultation with the Member States pursuant to the Helios programme and in particular pursuant to Article 6 of Decision 88/231/EEC for the period 1 January 1990 to 31 December 1991. Article 2 Within the amount estimated necessary for the Helios programme, priority shall be given to the activities of completion and putting into operation of the Handyaids module on technical aids intended for persons affected by impaired motor, visual, hearing, mental or communication faculties. Done at Brussels, 18 December 1989. For the Council The President R. DUMAS (1) OJ No L 104, 23. 4. 1988, p. 38. (2) OJ No C 323, 27. 12. 1989. (3) Opinion delivered on 16 November 1989 (not yet published in Official Journal).